 

 

SIERRA MONITOR CORPORATION

 

CHANGE OF CONTROL AND SEVERANCE AGREEMENT

 

This Change of Control Severance Agreement (the “Agreement”) is made and entered
into by and between ______________________ (“Employee”) and Sierra Monitor
Corporation, a California corporation (the “Company”), effective as of April 2,
2012 (the “Effective Date”).

 

RECITALS

 

1.                   It is expected that the Company from time to time will
consider the possibility of an acquisition by another company or other change of
control. The Board of Directors of the Company (the “Board”) recognizes that
such consideration can be a distraction to Employee and can cause Employee to
consider alternative employment opportunities. The Board has determined that it
is in the best interests of the Company and its shareholders to assure that the
Company will have the continued dedication and objectivity of Employee,
notwithstanding the possibility, threat or occurrence of a Change of Control of
the Company.

 

2.                   The Board believes that it is in the best interests of the
Company and its shareholders to provide Employee with an incentive to continue
his or her employment and to motivate Employee to maximize the value of the
Company upon a Change of Control for the benefit of its shareholders.

 

3.                   The Board believes that it is imperative to provide
Employee with certain severance benefits upon Employee’s termination of
employment following a Change of Control. The Board further believes that it is
imperative to provide Employee with certain severance benefits if the Company
were to terminate Employee’s employment without cause during the term of this
Agreement. These benefits will provide Employee with enhanced financial security
and incentive and encouragement to remain with the Company notwithstanding the
possibility of a Change of Control.

 

4.                   Certain capitalized terms used in the Agreement are defined
in Section 6 below.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

 

1.                   Term of Agreement. This Agreement will continue
indefinitely until terminated by written consent of the parties hereto.
Notwithstanding the previous sentence, if Employee becomes entitled to benefits
pursuant to Section 3 of this Agreement, the Agreement will terminate when all
of the obligations of the parties hereto with respect to this Agreement have
been satisfied.

 

2.                   At-Will Employment. The Company and Employee acknowledge
that Employee’s employment is and will continue to be at-will, as defined under
applicable law. If Employee’s employment terminates for any reason, Employee
will not be entitled to any payments, benefits, damages, awards or compensation
other than as provided by this Agreement, or pursuant to the Company’s policies
in place at the time of the termination (to the extent applicable) and the
payment of accrued but unpaid wages, as required by law, and any unreimbursed
reimbursable expenses.

 



 

 

  

3.                   Severance Benefits.

 

(a)                 Termination without Cause or Resignation for Good Reason in
Connection with a Change of Control. If the Company terminates Employee’s
employment with the Company without Cause or if Employee resigns from such
employment for Good Reason, and such termination occurs within the period
beginning three (3) months before and ending twelve (12) months after a Change
of Control, and Employee signs and does not revoke a release of claims with the
Company as required by Section 4 and resigns as a member of the Board, if
applicable, effective no later than thirty (30) days following Employee’s
termination, then Employee will receive the following from the Company:

 

(i)            Accrued Compensation. The Company will pay Employee all accrued
but unpaid vacation, expense reimbursements, wages, any earned (but yet unpaid)
bonus or commission and other benefits due to Employee under any
Company-provided plans, policies, and arrangements.

 

(ii)            Salary Continuation. Employee is entitled to receive
continuation of Employee’s base salary as in effect immediately prior to
Employee’s termination date for a period of six (6) months following Employee’s
termination of employment; provided, however, that any such salary continuation
will immediately terminate upon Employee’s commencement of full-time employment
with another employer. All such salary continuation payments shall be made in
accordance with the Company’s normal payroll practices.

 

(iii)            Commission Payments. Employee is entitled to receive
continuation of commission payments for a period of six (6) months following
Employees termination of employment, each of which commission payments will be
equal to the average of the commission payments received by Employee during the
six (6) months prior to Employee’s termination date, if any. Such commission
payments shall be made in accordance with the Company’s normal payroll
practices.

 

(iv)            Bonus Payment. Employee is entitled to receive the portion of
Employee’s annual target bonus prorated monthly based on the number of months of
service completed for the fiscal year which the Employee’s employment
terminates. Such amount (A) will be paid only if, and to the extent that, the
relevant performance targets by the Company and/or Employee are achieved, and
(B) will be paid at the time bonuses for the completed fiscal year are paid to
the other employees of the Company, but in no event later than the fifteenth
(15) day of the third month following the fiscal year in which the termination
occurs.

 

(v)            Equity Awards. Employee will be entitled to accelerated vesting
as to fifty percent (50%) of the then unvested portion of all of Employee’s
outstanding equity awards. In addition, Employee will have twelve (12)-months
following the date of Employee’s termination to exercise any outstanding stock
options or other similar rights to acquire Company common stock that are granted
to Employee on our after the Effective Date; provided, however, that in no event
may the outstanding stock options of other similar rights to acquire Company
common stock be exercised beyond their original term(s) or expiration date(s).

 

(vi)            Continued Health Benefits. If (1) Employee constitutes a
qualified beneficiary, as defined in Section 4980(B)(g)(1) of the Internal
Revenue Code of 1986, as amended (the “Code”) and (2) Employee elects
continuation health coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”) for Employee and Employee’s
eligible dependents, within the time period prescribed pursuant to COBRA, the
Company will pay the premiums for such health continuation coverage at the
levels in effect immediately prior to Employee’s termination until the earlier
of (A) six (6) months from the last date of Employee’s employment with the
Company, (B) the date upon which Employee and/or Employee’s eligible dependents
becomes covered under similar plans, or (C) the date Employee and/or Employee’s
eligible dependents is no longer eligible to receive continuation coverage
pursuant to COBRA.

 



 

 

  

(b)                 Disability; Death. If the Company terminates Employee’s
employment as a result of Employee’s Disability, or Employee’s employment
terminates due to his or her death, then Employee will not be entitled to
receive severance or other benefits except for those (if any) as may then be
established under the Company’s then existing written severance and benefits
plans and practices or pursuant to other written agreements with the Company.

 

(c)                 Voluntary Resignation; Termination for Cause. If Employee’s
employment with the Company terminates (i) voluntarily by Employee (other than
for Good Reason in connection with a Change of Control) or (ii) for Cause by the
Company, then Employee will not be entitled to receive severance or other
benefits except for those (if any) as may then be established under the
Company’s then existing severance and benefits plans and practices or pursuant
to other written agreements with the Company.

 

(d)                 Timing of Severance Payments. Unless otherwise required
pursuant to Section 5 of this Agreement, the Company will pay the cash severance
payments to which Employee is entitled under this Agreement in a lump sum as
soon as practicable following the date of termination, provided, however, that
such payment will be delayed to the extent required by Section 4 and/or Section
5 of this Agreement. Except to the extent payment is delayed pursuant to Section
5(b), all cash severance payments under this Agreement will be paid no later
than the fifteenth (15) day of the third month following the fiscal year in
which the termination occurs.

 

(e)                 Exclusive Remedy. In the event of a termination of
Employee’s employment as set forth in Section 3(a), 3(b) or 3(c) of this
Agreement, the provisions of Section 3(a), 3(b) or 3(c), as applicable, are
intended to be and are mutually exclusive of each other and exclusive and in
lieu of any other rights or remedies to which Employee or the Company may
otherwise be entitled, whether at law, tort or contract, in equity, or under
this Agreement (other than the payment of accrued but unpaid wages, as required
by law, and any unreimbursed reimbursable expenses). Employee will be entitled
to no benefits, compensation or other payments or rights upon a termination of
employment other than those benefits expressly set forth in Section 3 of this
Agreement. If Employee should receive the benefits set forth in Section 8(d) of
this Agreement, the benefits provided in Section 3(a)(vi) will be reduced by the
number of months Employee received Company-paid COBRA continuation coverage
under Section 8(d).

 

4.                   Conditions to Receipt of Severance.

 

(a)                 Release of Claims Agreement. The receipt of any severance or
other benefits pursuant to Section 3 will be subject to Employee (or, as
applicable, Employee’s designated beneficiary, if living, or otherwise the
personal representative of Employee’s estate) signing and not revoking a Release
Agreement, attached hereto as Exhibit A, B and C, as applicable based on the
Employee’s age upon termination and whether such termination qualifies as a
group termination under the Age Discrimination in Employment Act of 1967, and
such release becoming effective and irrevocable within sixty (60) days of
Employee’s termination or such earlier date as required by the release (such
deadline, the “Release Deadline”). If the release of claims does not become
effective and irrevocable by the Release Deadline, Employee will forfeit any
rights to severance or benefits under this Agreement. In no event will severance
payments or benefits be paid or provided until the release of claims becomes
effective and irrevocable. Notwithstanding anything in this Agreement to the
contrary, in the event severance payments or benefits provided under this
Agreement would be considered Deferred Compensation Separation Benefits (as
defined below), then the following timing of payments will apply to such
Deferred Compensation Separation Benefits, in each case subject to any delay in
payment required by Section 409A (and provided the release becomes effective and
irrevocable): (i) if the Release Deadline is on or before December 10 of the
calendar year of Employee’s “separation from service” (within the meaning of
Section 409A of the Code, and the final regulations and official guidance
promulgated thereunder (together, “Section 409A”)), any portion of Employee’s
severance payments or benefits provided under this Agreement that would be
considered Deferred Compensation Separation Benefits will be paid on or before
December 31 of that calendar year, or such later time as required by (A) the
payment schedule applicable to each payment or benefit, or (B) if applicable,
Section 409A (as set forth in Section 5 below); and (ii) if the Release Deadline
is after December 10 of the calendar year of Employee’s “separation from
service” (within the meaning of Section 409A), any portion of the severance
payments or benefits provided under this Agreement that would be considered
Deferred Compensation Separation Benefits will be paid on the first payroll date
to occur during the calendar year following the calendar year in which such
separation of service occurs or such later time as required by (A) the payment
schedule applicable to each payment or benefit, (B) the Release Deadline, or (C)
if applicable, Section 409A (as set forth in Section 5 below).

 



 

 

  

(b)     Resignation as Director. Unless otherwise requested by the Board,
Employee agrees and undertakes to resign his or her position as a member of the
Board, if any, effective upon termination of employment with the Company.

 

(c)     Other Requirement. Employee’s receipt of any payments or benefits under
Section 3 will be subject to Employee continuing to comply with the terms of any
confidential information agreement executed by Employee in favor of the Company
and the provisions of this Agreement.

 

5.                   Section 409A.

 

(a)                 Notwithstanding anything to the contrary in this Agreement,
if Employee is a “specified employee” within the meaning of Section 409A at the
time of Employee’s termination (other than due to death), then the severance
payable to Employee, if any, pursuant to this Agreement, when considered
together with any other severance payments or separation benefits that are
considered deferred compensation under Section 409A (together, the “Deferred
Compensation Separation Benefits”) that are payable within the first six (6)
months following Employee’s termination of employment, will become payable on
the first payroll date that occurs on or after the date six (6) months and one
(1) day following the date of Employee’s termination of employment. All
subsequent Deferred Compensation Separation Benefits, if any, will be payable in
accordance with the payment schedule applicable to each payment or benefit.
Notwithstanding anything herein to the contrary, if Employee dies following his
or her termination but prior to the six (6) month anniversary of his or her
termination, then any payments delayed in accordance with this paragraph will be
payable in a lump sum as soon as administratively practicable after the date of
Employee’s death and all other Deferred Compensation Separation Benefits will be
payable in accordance with the payment schedule applicable to each payment or
benefit. Each payment and benefit payable under this Agreement is intended to
constitute separate payments for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations.

 

(b)                 Any amount paid under this Agreement that satisfies the
requirements of the “short-term deferral” rule set forth in Section
1.409A-1(b)(4) of the Treasury Regulations shall not constitute Deferred
Compensation Separation Benefits for purposes of clause (a) above.

 

(c)                 Any amount paid under this Agreement that qualifies as a
payment made as a result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that do not exceed the
Section 409A Limit shall not constitute Deferred Compensation Separation
Benefits for purposes of clause (a) above.

 

(d)                 The foregoing provisions are intended to comply with the
requirements of Section 409A so that none of the severance payments and benefits
to be provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply. The
Company and Employee agree to work together in good faith to consider amendments
to this Agreement and to take such reasonable actions which are necessary,
appropriate or desirable to avoid imposition of any additional tax or income
recognition prior to actual payment to Employee under Section 409A.

 



 

 

  

6.                   Definition of Terms. The following terms referred to in
this Agreement will have the following meanings:

 

(a)                 Cause. Termination by the Company of the Employee’s
employment for “Cause” will mean:

 

(i)            Other than failure resulting from Employee’s complete or partial
incapacity due to physical or mental illness or impairment, Employee’s willful
and continued failure to substantially perform the duties of Employee’s
position;

 

(ii)            Employee’s willful commission of an act of fraud or dishonesty
resulting in, or that is likely to result in, material economic or financial
injury to the Company;

 

(iii)            Employee’s willful engagement in illegal conduct which was or
is reasonably likely to be materially injurious to the Company;

 

(iv)            Employee’s willful breach of any fiduciary duty owed by Employee
to the Company that the Company reasonably believes has had or will have a
material adverse effect on the Company’s reputation of business;

 

(v)            Employee being found liable in any Securities and Exchange
Commission or other civil or criminal securities law action or any cease and
desist order is entered with respect to any such action (regardless of whether
or not the Employee admits or denies liability in such action); or

 

(vi)            Employee’s willful obstruction or impediment of (or efforts to
influence, obstruct or impede), or failure to materially cooperate with, any
investigation authorized by the Company, its Board of Directors of any
governmental or self-regulatory organization.

 

For purposes of this Section 6(a), no act, or failure to act, on Employee’s part
shall be deemed “willful” unless done, or omitted to be done, by Employee not in
good faith. In the event of any alleged breach pursuant to (i) of this Section
6(a), the Company will first give Employee written notice which specifically
identifies the manner in which the Board believes that the Employee’s conduct
constitutes the alleged performance breach to enable Employee to correct the
deficiency within a reasonable time period, which will not be less than thirty
(30) days, before the Company can proceed with a termination for Cause under (i)
of this Section 6 (a). In the event of any alleged conduct described in (ii)
through (vi) of this Section 6(a), the Company will deliver to Employee written
notice which sets forth the Board’s finding that Employee engaged in such
conduct and specifying the particulars thereof. In the event of a Change of
Control pursuant to which the Company is not the surviving entity, then on and
after such Change of Control, all determinations and actions required to be
taken by the Board under this Section 6(a) shall be made or taken by the board
of directors of the surviving entity, or if the surviving entity is a
subsidiary, then by the board of directors of the ultimate parent corporation of
the surviving entity.

 

(b)                 Change of Control. A “Change of Control” will be deemed to
occur upon the earliest to occur after the date of this Agreement of any of the
following events:

 



 

 

  

(i)            Change in Ownership of a Substantial Portion of the Company’s
Assets. A change in the ownership of a substantial portion of the Company’s
assets which occurs on the date that any one person, or more than one person
acting as a group (“Person”) acquires (or has acquired during the twelve (12)
month period ending on the date of the most recent acquisition by such person or
persons) assets from the Company that have a total gross fair market value equal
to or more than 50% of the total gross fair market value of all of the assets of
the Company immediately prior to such acquisition or acquisitions. For purposes
of this subsection (i), gross fair market value means the value of the assets of
the Company, or the value of the assets being disposed of, determined without
regard to any liabilities associated with such assets;

 

(ii)            Change in Ownership of the Company. A change in the ownership of
the Company which occurs on the date that any Person acquires ownership of the
stock of the Company that, together with the stock held by such Person,
constitutes more than 50% of the total voting power of the stock of the Company,
except that any change in the ownership of the stock of the Company as a result
of a private financing of the Company that is approved by the Board will not be
considered a Change of Control;

 

(iii)            Change in Effective Control of the Company. A change in the
effective control of the Company which occurs on the date that a majority of
members of the Board is replaced during any twenty-four (24) month period by
directors whose appointment or election is not approved by a majority of the
members of the Board prior to the date of the appointment or election. For
purposes of this subsection (iii), if any Person is considered to be in
effective control of the Company, the acquisition of additional control of the
Company by the same Person will not be considered a Change of Control; or

 

(iv)            Corporate Transactions. The effective date of a merger or
consolidation of the Company with any other entity, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than 50% of the combined voting power
of the voting securities of the surviving entity outstanding immediately after
such merger or consolidation and with the power to elect at least a majority of
the board of directors or other governing body of such surviving entity,

 

For these purposes, persons will be considered to be acting as a group if they
are owners of a corporation that enters into a merger, consolidation, purchase
or acquisition of stock, or similar business transaction with the Company.

 

Notwithstanding the foregoing provisions of this definition, a transaction will
not be deemed a Change of Control unless the transaction qualifies as a change
in control event within the meaning of Section 409A.

 

(c)                 Disability. For the purpose of this Agreement, “Disability”
shall have the meaning set forth in Section 409A.

 

(d)                 Good Reason. The Employee is entitled to terminate
employment for Good Reason. For the purpose of this Agreement, “Good Reason”
will mean Employee’s termination of employment within ninety (90) days following
the expiration of any cure period (discussed below) following the occurrence of
one or more of the following, without Employee’s express written consent:

 

(i)            A material reduction by the Company of Employee’s duties or
responsibilities;

                                                                         

 

 



 

(ii)            A reduction by the Company of Employee’s base salary in effect
immediately prior to such reduction; provided, however, that such reduction in
base salary in connection with similar percentage reductions imposed on all
executive-level employees shall not constitute “Good Reason”; or

 

(iii)            A material change in the geographic location at which Employee
my perform his services; provided that in no instance will the relocation of
Employee to a facility or a location of fifty (50) miles or less from Employee’s
then present office location be deemed material for purposes of this Agreement.
Employee will not resign for Good Reason without first providing the Company
with written notice within ninety (90) days of the event that Employee believes
constitutes “Good Reason” specifically identifying the acts or omissions
constituting the grounds for Good Reason and a reasonable cure period of not
less than thirty (30) days following the date of such notice.

 

(e)                 Section 409A Limit. “Section 409A Limit” will mean the
lesser of two (2) times: (i) Employee’s annualized compensation based upon the
annual rate of pay paid to Employee during Employee’s taxable year preceding
Employee’s taxable year of Employee’s termination of employment as determined
under Treasury Regulation Section 1.409A-1(b)(9)(iii)(A)(1) and any Internal
Revenue Service guidance issued with respect thereto; or (ii) the maximum amount
that may be taken into account under a qualified plan pursuant to Section
401(a)(17) of the Code for the year in which Employee’s employment is
terminated.

 

7.                   Successors.

 

(a)                 The Company’s Successors. Any successor to the Company
(whether direct or indirect and whether by purchase, merger, consolidation,
liquidation or otherwise) to all or substantially all of the Company’s business
and/or assets will assume the obligations under this Agreement and agree
expressly to perform the obligations under this Agreement in the same manner and
to the same extent as the Company would be required to perform such obligations
in the absence of a succession. For all purposes under this Agreement, the term
“Company” will include any successor to the Company’s business and/or assets
which executes and delivers the assumption agreement described in this Section
7(a) or which becomes bound by the terms of this Agreement by operation of law.

 

(b)                 Employee’s Successors. The terms of this Agreement and all
rights of Employee hereunder will inure to the benefit of, and be enforceable
by, Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

 

8.                   Arbitration.

 

(a)                 The Company and Employee each agree that any and all
disputes arising out of the terms of this Agreement, Employee’s employment by
the Company, Employee’s service as an officer or director of the Company, or
Employee’s compensation and benefits, their interpretation and any of the
matters herein released, will be subject to binding arbitration under the
arbitration rules set forth in California Code of Civil Procedure Sections 1280
through 1294.2, including Section 1281.8 (the “Act”), and pursuant to California
law. Disputes that the Company and Employee agree to arbitrate, and thereby
agree to waive any right to a trial by jury, include any statutory claims under
local, state, or federal law, including, but not limited to, claims under Title
VII of the Civil Rights Act of 1964, the Americans with Disabilities Act of
1990, the Age Discrimination in Employment Act of 1967, the Older Workers
Benefit Protection Act, the Sarbanes-Oxley Act, the Worker Adjustment and
Retraining Notification Act, the California Fair Employment and Housing Act, the
Family and Medical Leave Act, the California Family Rights Act, the California
Labor Code, claims of harassment, discrimination, and wrongful termination, and
any statutory or common law claims. The Company and Employee further understand
that this Agreement to arbitrate also applies to any disputes that the Company
may have with Employee. However, claims for workers’ compensation benefits and
unemployment insurance (or any other claims where mandatory arbitration is
prohibited by law) are not covered by this arbitration agreement, and such
claims may be presented by the Employee to the appropriate court or government
agency.

 



 

 

 

 

(b)                 Procedure. The Company and Employee agree that any
arbitration will be administered by Judicial Arbitration & Mediation Services,
Inc. (“JAMS”), pursuant to its Employment Arbitration Rules & Procedures (the
“JAMS Rules”). The Arbitrator will have the power to decide any motions brought
by any party to the arbitration, including motions for summary judgment and/or
adjudication, motions to dismiss and demurrers, and motions for class
certification, prior to any arbitration hearing. The Arbitrator will have the
power to award any remedies available under applicable law, and the Arbitrator
will award attorneys’ fees and costs to the prevailing party, except as
prohibited by law. The Company will pay for any administrative or hearing fees
charged by the Arbitrator or JAMS except that Employee will pay any filing fees
associated with any arbitration that Employee initiates, but only so much of the
filing fees as Employee would have instead paid had he or she filed a complaint
in a court of law. The Arbitrator will administer and conduct any arbitration in
accordance with California law, including the California Code of Civil
Procedure, and the Arbitrator will apply substantive and procedural California
law to any dispute or claim, without reference to rules of conflict of law. To
the extent that the JAMS Rules conflict with California law, California law will
take precedence. The decision of the Arbitrator will be in writing. Any
arbitration under this Agreement will be conducted in Santa Clara County,
California.

 

(c)                 Remedy. Except as provided by the Act and this Agreement,
arbitration will be the sole, exclusive, and final remedy for any dispute
between Employee and the Company. Accordingly, except as provided for by the Act
and this Agreement, neither Employee nor the Company will be permitted to pursue
court action regarding claims that are subject to arbitration.

 

(d)                 Healthcare Coverage in Event of Dispute. In the event that
any dispute between Employee and the Company becomes subject to arbitration
pursuant to this Section 8, and provided that (1) Employee constitutes a
qualified beneficiary, as defined in Section 4980(B)(g)(1) of the Code; and
(2) Employee elects continuation coverage pursuant to COBRA, within the time
period prescribed pursuant to COBRA, the Company will pay the premiums for such
health continuation coverage at the levels in effect immediately prior to
Employee’s termination until the earlier of (A) the resolution of the
arbitration dispute or (B) the date upon which the Company would no longer be
required to provide such continuation coverage pursuant to Section 3.

 

(e)                 Administrative Relief. Employee understands that this
Agreement does not prohibit him or her from pursuing any administrative claim
with a local, state, or federal administrative body or government agency that is
authorized to enforce or administer laws related to employment, including, but
not limited to, the Department of Fair Employment and Housing, the Equal
Employment Opportunity Commission, the National Labor Relations Board, or the
Workers’ Compensation Board. This Agreement does, however, preclude Employee
from pursuing court action regarding any such claim, except as permitted by law.

 

(f)                  Voluntary Nature of Agreement. Each of the Company and
Employee acknowledges and agrees that such party is executing this Agreement
voluntarily and without any duress or undue influence by anyone. Employee
further acknowledges and agrees that he or she has carefully read this Agreement
and has asked any questions needed for him or her to understand the terms,
consequences, and binding effect of this Agreement and fully understands it,
including that Employee is waiving his or her right to a jury trial. Finally,
Employee agrees that he or she has been provided an opportunity to seek the
advice of an attorney of his or her choice before signing this Agreement.

 



 

 

  

9.                   Notice.

 

(a)                 General. Notices and all other communications contemplated
by this Agreement will be in writing and will be deemed to have been duly given
when personally delivered or when mailed by U.S. registered or certified mail,
return receipt requested and postage prepaid. In the case of Employee, mailed
notices will be addressed to him or her at the home address which he or she most
recently communicated to the Company in writing. In the case of the Company,
mailed notices will be addressed to its corporate headquarters, and all notices
will be directed to the attention of its President.

 

(b)                 Notice of Termination. Any termination by the Company for
Cause or by Employee for Good Reason will be communicated by a notice of
termination to the other party hereto given in accordance with Section 9(a) of
this Agreement. Such notice will indicate the specific termination provision in
this Agreement relied upon, will set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination under the provision so
indicated, and will specify the termination date (which will be not more than
thirty (30) days after the giving of such notice). The failure by the Company or
by Employee, as applicable, to include in the notice any fact or circumstance
which contributes to a showing of Cause or Good Reason, as applicable, will not
waive any right of the Company or Employee, as applicable, hereunder or preclude
the Company or Employee, as applicable, from asserting such fact or circumstance
in enforcing its, his or her rights hereunder.

 

10.                Non-Solicitation. Employee agrees that for a period of twelve
(12) months immediately following termination, Employee shall not directly or
indirectly solicit any of the Company’s employees to leave their employment at
the Company.

 

11.                Non-Disparagement. Employee agrees to refrain from any
defamation, libel or slander of the Company and its respective officers,
directors, employees, investors, shareholders, administrators, affiliates,
divisions, subsidiaries, predecessor and successor corporations, and assigns or
tortuous interference with the contracts and relationships of the Company and
its respective officers, directors, employees, investors, shareholders,
administrators, affiliates, divisions, subsidiaries, predecessor and successor
corporations, and assigns. Employee acknowledges and agrees that any breach of
this Section 11 shall constitute a material breach of this Agreement and shall
entitle the Company immediately to recover all consideration paid under this
Agreement, including, but not limited to the consideration described in Section
3.

 

12.                Miscellaneous Provisions.

 

(a)                 No Duty to Mitigate. Employee will not be required to
mitigate the amount of any payment contemplated by this Agreement, nor will any
such payment be reduced by any earnings that Employee may receive from any other
source.

 

(b)                 Waiver. No provision of this Agreement will be modified,
waived or discharged unless the modification, waiver or discharge is agreed to
in writing and signed by Employee and by an authorized officer of the Company
(other than Employee). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
will be considered a waiver of any other condition or provision or of the same
condition or provision at another time.

 

(c)                 Headings. All captions and section headings used in this
Agreement are for convenient reference only and do not form a part of this
Agreement.

 

(d)                 Entire Agreement. This Agreement, including its exhibits,
constitutes the entire agreement of the parties hereto and supersedes in their
entirety all prior representations, understandings, undertakings or agreements
(whether oral or written and whether expressed or implied) of the parties with
respect to the subject matter hereof. No waiver, alteration, or modification of
any of the provisions of this Agreement will be binding unless in writing and
signed by duly authorized representatives of the parties hereto and which
specifically mention this Agreement.

 



 

 

  

(e)                 Choice of Law. The validity, interpretation, construction
and performance of this Agreement will be governed by the laws of the State of
California without regard to principles of its conflict of laws.

 

(f)                  Severability. The invalidity or unenforceability of any
provision or provisions of this Agreement will not affect the validity or
enforceability of any other provision hereof, which will remain in full force
and effect.

 

(g)                 Withholding. All payments made pursuant to this Agreement
will be subject to withholding of applicable income, employment and other taxes.

 

(h)                 Counterparts. This Agreement may be executed in
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

 

[Signature Page to Follow]

 



 

 

  

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.

 



COMPANY   SIERRA MONITOR CORPORATION           By:           Name:          
Title:           Date:                   EMPLOYEE   By:           Name:        
  Title:           Date:



 



 

 



Exhibit A

 

RELEASE AGREEMENT

 

For Employee 40 Years Old or Older in Group Termination

 

I understand and agree completely to the terms set forth in my Change in Control
Severance Benefits Agreement (the “Agreement”) with Sierra Monitor Corporation
(the “Company”).

 

I understand that this Release Agreement (“Release”), together with the
Agreement, constitutes the complete, final and exclusive embodiment of the
entire agreement between the Company and me with regard to the subject matter
hereof. I am not relying on any promise or representation by the Company that is
not expressly stated herein.

 

I hereby confirm my obligations under any of the Company’s Employment,
Confidential Information, Invention Assignment, and Arbitration Agreements to
which that I have previously agreed.

 

In consideration of the severance benefits I will receive under the Agreement, I
hereby generally and completely release the Company and its current and former
directors, officers, employees, shareholders, partners, agents, attorneys,
predecessors, successors, parent and subsidiary entities, insurers, affiliates,
and assigns from any and all claims, liabilities and obligations, both known and
unknown, that arise out of or are in any way related to events, acts, conduct,
or omissions occurring prior to my signing this Release. This general release
includes, but is not limited to: (a) all claims arising out of or in any way
related to my employment with the Company, or the termination of that
employment; (b) all claims related to my compensation or benefits from the
Company, including, but not limited to, salary, bonuses, commissions, vacation
pay, expense reimbursements, severance pay, fringe benefits, stock, stock
options, or any other ownership interests in the Company; (c) all claims for
breach of contract, wrongful termination, and breach of the implied covenant of
good faith and fair dealing; (d) all tort claims, including, but not limited to,
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; (e) all federal, state, and local statutory claims, including,
but not limited to, claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990, the
federal Age Discrimination in Employment Act of 1967 (as amended) (“ADEA”), and
the California Fair Employment and Housing Act (as amended); (f) any claim for
any loss, cost, damage, or expense arising out of any dispute over the
non-withholding or other tax treatment of any of the proceeds I receive as a
result of the Agreement; and (g) any and all claims for attorneys’ fees and
costs; provided, however, that nothing in this paragraph shall be construed in
any way to release the Company from its obligation to indemnify me pursuant to a
written agreement between me and the Company or applicable law.

 

I agree that this Release shall be and remain in effect in all respects as a
complete general release as to the matters released. This Release does not
extend to any obligations incurred under the Agreement. This Release does not
release claims that cannot be released as a matter of law, including, but not
limited to, my right to file a charge with or participate in a charge by the
Equal Employment Opportunity Commission, or any other local, state, or federal
administrative body or government agency that is authorized to enforce or
administer laws related to employment, against the Company (with the
understanding that any such filing or participation does not give me the right
to recover any monetary damages against the Company; my release of claims herein
bars me from recovering such monetary relief from the Company).

 



 

 

  

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA (“ADEA Waiver”). I also acknowledge that the
consideration given for the ADEA Waiver is in addition to anything of value to
which I was already entitled. I further acknowledge that I have been advised by
this writing, as required by the ADEA, that: (a) my ADEA Waiver does not apply
to any rights or claims that arise after the date I sign this Release; (b) I
should consult with an attorney prior to signing this Release (although I may
choose voluntarily not to do so); (c) I have forty-five (45) days to consider
this Release (although I may choose voluntarily to sign it sooner); (d) I have
seven (7) days following the date I sign this Release to revoke the ADEA Waiver
by providing written notice to the Company’s Board of Directors; and (e) the
ADEA Waiver will not be effective until the date upon which the revocation
period has expired unexercised, which will be the eighth day after I sign this
Release (“Effective Date”).

 

I have received with this Release all of the information required by the ADEA,
including without limitation a detailed list of the job titles and ages of all
employees who were terminated in this group termination and the ages of all
employees of the Company in the same job classification or organizational unit
who were not terminated, along with information on the eligibility factors used
to select employees for the group termination and any time limits applicable to
this group termination program.

 

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims
hereunder, including but not limited to my release of unknown claims.

 

I hereby represent that I have been paid or provided all salary, wages, bonuses,
accrued vacation/paid time off, premiums, leaves, housing allowances, relocation
costs, interest, severance, outplacement costs, fees, reimbursable expenses,
commissions, stock, stock options, vesting, and any and all other benefits and
compensation due to me, and I have not suffered any on-the-job injury for which
I have not already filed a claim.

 

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than forty-five (45) days following
the date it is provided to me.

 



  Signature:     Printed Name:     Date:  



 



 

 

 

 

Exhibit B

 

RELEASE AGREEMENT

 

For Employee 40 Years Old or Older in Individual Termination

 

I understand and agree completely to the terms set forth in my Change in Control
Severance Benefits Agreement (the “Agreement”) with Sierra Monitor (the
“Company”).

 

I understand that this Release Agreement (“Release”), together with the
Agreement, constitutes the complete, final and exclusive embodiment of the
entire agreement between the Company and me with regard to the subject matter
hereof. I am not relying on any promise or representation by the Company that is
not expressly stated herein.

 

I hereby confirm my obligations under any of the Company’s Employment,
Confidential Information, Invention Assignment, and Arbitration Agreements to
which that I have previously agreed.

 

In consideration of the severance benefits I will receive under the Agreement, I
hereby generally and completely release the Company and its current and former
directors, officers, employees, shareholders, partners, agents, attorneys,
predecessors, successors, parent and subsidiary entities, insurers, affiliates,
and assigns from any and all claims, liabilities and obligations, both known and
unknown, that arise out of or are in any way related to events, acts, conduct,
or omissions occurring prior to my signing this Release. This general release
includes, but is not limited to: (a) all claims arising out of or in any way
related to my employment with the Company, or the termination of that
employment; (b) all claims related to my compensation or benefits from the
Company, including, but not limited to, salary, bonuses, commissions, vacation
pay, expense reimbursements, severance pay, fringe benefits, stock, stock
options, or any other ownership interests in the Company; (c) all claims for
breach of contract, wrongful termination, and breach of the implied covenant of
good faith and fair dealing; (d) all tort claims, including, but not limited to,
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; (e) all federal, state, and local statutory claims, including,
but not limited to, claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990, the
federal Age Discrimination in Employment Act of 1967 (as amended) (“ADEA”), and
the California Fair Employment and Housing Act (as amended); (f) any claim for
any loss, cost, damage, or expense arising out of any dispute over the
non-withholding or other tax treatment of any of the proceeds I receive as a
result of the Agreement; and (g) any and all claims for attorneys’ fees and
costs; provided, however, that nothing in this paragraph shall be construed in
any way to release the Company from its obligation to indemnify me pursuant to a
written agreement between me and the Company or applicable law.

 

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA (“ADEA Waiver”). I also acknowledge that the
consideration given for the ADEA Waiver is in addition to anything of value to
which I was already entitled. I further acknowledge that I have been advised by
this writing, as required by the ADEA, that: (a) my ADEA Waiver does not apply
to any rights or claims that arise after the date I sign this Release; (b) I
should consult with an attorney prior to signing this Release (although I may
choose voluntarily not to do so); (c) I have twenty-one (21) days to consider
this Release (although I may choose voluntarily to sign it sooner); (d) I have
seven (7) days following the date I sign this Release to revoke the ADEA Waiver
by providing written notice to the Company’s Board of Directors; and (e) the
ADEA Waiver will not be effective until the date upon which the revocation
period has expired unexercised, which will be the eighth day after I sign this
Release (“Effective Date”).

 



 

 

  

I agree that this Release shall be and remain in effect in all respects as a
complete general release as to the matters released. This Release does not
extend to any obligations incurred under the Agreement. This Release does not
release claims that cannot be released as a matter of law, including, but not
limited to, my right to file a charge with or participate in a charge by the
Equal Employment Opportunity Commission, or any other local, state, or federal
administrative body or government agency that is authorized to enforce or
administer laws related to employment, against the Company (with the
understanding that any such filing or participation does not give me the right
to recover any monetary damages against the Company; my release of claims herein
bars me from recovering such monetary relief from the Company).

 

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims
hereunder, including but not limited to my release of unknown claims.

 

I hereby represent that I have been paid or provided all salary, wages, bonuses,
accrued vacation/paid time off, premiums, leaves, housing allowances, relocation
costs, interest, severance, outplacement costs, fees, reimbursable expenses,
commissions, stock, stock options, vesting, and any and all other benefits and
compensation due to me, and I have not suffered any on-the-job injury for which
I have not already filed a claim.

 

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than twenty-one (21) days following
the date it is provided to me.

 



  Signature:     Printed Name:     Date:  

 



 

 

 

 

Exhibit C

 

RELEASE AGREEMENT

 

For Employee Under 40 Years Old in Individual or Group Termination

 

I understand and agree completely to the terms set forth in my Change in Control
Severance Benefits Agreement (the “Agreement”) with Sierra Monitor Corporation
(the “Company”).

 

I understand that this Release Agreement (“Release”), together with the
Agreement, constitutes the complete, final and exclusive embodiment of the
entire agreement between the Company and me with regard to the subject matter
hereof. I am not relying on any promise or representation by the Company that is
not expressly stated herein.

 

I hereby confirm my obligations under any of the Company’s Employment,
Confidential Information, Invention Assignment, and Arbitration Agreements to
which that I have previously agreed.

 

In consideration of the severance benefits I will receive under the Agreement, I
hereby generally and completely release the Company and its current and former
directors, officers, employees, shareholders, partners, agents, attorneys,
predecessors, successors, parent and subsidiary entities, insurers, affiliates,
and assigns from any and all claims, liabilities and obligations, both known and
unknown, that arise out of or are in any way related to events, acts, conduct,
or omissions occurring prior to my signing this Release. This general release
includes, but is not limited to: (a) all claims arising out of or in any way
related to my employment with the Company, or the termination of that
employment; (b) all claims related to my compensation or benefits from the
Company, including, but not limited to, salary, bonuses, commissions, vacation
pay, expense reimbursements, severance pay, fringe benefits, stock, stock
options, or any other ownership interests in the Company; (c) all claims for
breach of contract, wrongful termination, and breach of the implied covenant of
good faith and fair dealing; (d) all tort claims, including, but not limited to,
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; (e) all federal, state, and local statutory claims, including,
but not limited to, claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990, and the
California Fair Employment and Housing Act (as amended); (f) any claim for any
loss, cost, damage, or expense arising out of any dispute over the
non-withholding or other tax treatment of any of the proceeds I receive as a
result of the Agreement; and (g) any and all claims for attorneys’ fees and
costs; provided, however, that nothing in this paragraph shall be construed in
any way to release the Company from its obligation to indemnify me pursuant to a
written agreement between me and the Company or applicable law.

 

I agree that this Release shall be and remain in effect in all respects as a
complete general release as to the matters released. This Release does not
extend to any obligations incurred under the Agreement. This Release does not
release claims that cannot be released as a matter of law, including, but not
limited to, my right to file a charge with or participate in a charge by the
Equal Employment Opportunity Commission, or any other local, state, or federal
administrative body or government agency that is authorized to enforce or
administer laws related to employment, against the Company (with the
understanding that any such filing or participation does not give me the right
to recover any monetary damages against the Company; my release of claims herein
bars me from recovering such monetary relief from the Company).

 



 

 

  

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims
hereunder, including but not limited to my release of unknown claims.

 

I hereby represent that I have been paid or provided all salary, wages, bonuses,
accrued vacation/paid time off, premiums, leaves, housing allowances, relocation
costs, interest, severance, outplacement costs, fees, reimbursable expenses,
commissions, stock, stock options, vesting, and any and all other benefits and
compensation due to me, and I have not suffered any on-the-job injury for which
I have not already filed a claim.

 

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than fourteen (14) days following
the date it is provided to me.

 



  Signature:     Printed Name:     Date:  

 



 

